Exhibit Press ReleaseSource: Emergent Group Inc. Emergent Group Inc. Board Declares Annual Dividend of 40 Cents Per Share, an Increase of 33% From Prior Year CEO Cites Continuing Strong Cash Flow, Growth Strategies and Shareholder Value Leading to Cumulative $1.30 in Annual Dividends Declared Over Five Years SUN VALLEY, Calif., Dec. 1, 2009 (GLOBE NEWSWIRE) Emergent Group Inc. (NYSE Amex Equities:LZR), a leading provider of mobile medical lasers and surgical equipment, today announced that the Board of Directors has declared an annual dividend of $0.40 per share, payable January 13, 2010 to shareholders of record December 23, 2009. Since 2005, the Board has declared cumulative cash dividends of $1.30 per share. "Emergent Group continues to stand out on many fronts in the medical technology field, including its focus on shareholder value, as evidenced by today's announcement of a 33% increase in the annual dividend from the prior year," said Bruce J.
